REISSUE OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Oath/Declaration
After further consideration, the Declaration filed 6/3/2021 is acceptable. 

Claim Rejections - 35 USC § 251
Claims 27-29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For new Claim 27:
Step One:
Claim 27 is broader in at least one respect than the patented independent claim 1. With respect to amended claim 1, Patent Owner has omitted the following phrases which were part of the Surrender Generating Limitations (SGL):
“wherein the second layer of the composite material is fiberglass and
comprises a fabric sheet at least partially embedded therein;
 wherein the second layer has an at least substantially uniform thickness of
from about 25 mils to about 30 mils.”

Step Two:
The broadened aspects of new claim 27 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 15/410,662.
In the claim amendment to claim 10 and in the remarks filed by Applicant, on 9/29/2017, the above removed limitations have been established as critical to the patentability of claim 1.
In the remarks, filed by Applicant on the abovementioned date, Applicant stated “Independent claim 10 has been amended herein to include the limitations of allowable claim 15, which depended therefrom, to advance prosecution of the application. Consequently, claim 10 as presented herein is allowable. Claim 12 has been cancelled in light of the amendments to claim 10. Claims 11, 13 and 14 depend from claim 10 and are allowable for at least the same reasons as claim 10.”

Step Three:
New claim 27 is not narrower than patented claim 1 in any respect. Though new claim 27 is directed to a method of making an enclosure, those method steps recited in claim 27, reflect the structural limitations of patented claim 1, absent the above cited limitations in step 1 of the recapture analysis.
Depended claims 28 and 29, which are dependent on claim 27 respectively, are also rejected for the reasons listed above.
From MPEP 1412.02(II)(C):
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. See the rejection of claim 27 over Ransom, THF and Shaw below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,040,335 to Ransom (Ransom-cited in 3/6/20 IDS) in combination with Texas Hunting Forum (THF, dated 7/10/12; response by bholt-cited in 3/6/20 IDS), EcoWorx by SHAW NPL (Shaw-cited in 3/6/20 IDS), US 2005/0038158 to Musemeche et al. (Musemeche et al.) and US 4,634,730 to Bogdany (Bogdany).
With respect to claim 1, Ransom teaches (figures 1-3) 
An enclosure 10, comprising:
four walls 12 comprising a front wall (where door 17 is), a rear wall opposite the front wall (wall opposite the door), and first and second side walls extending from the front wall to the rear wall (on each side of the door); and
a roof 14 covering an interior area of the enclosure; wherein one or more of the four walls is formed from a composite material (col. 3, ll. 3-17). 
Ransom does not teach the composite material comprising a first layer comprising carpet.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
THF does not teach the carpet having a pile and a backing.
Such a carpet construction is old and well known.
The publication to Shaw discloses a composite material having a first layer comprising carpet having a pile and a backing (see lower fig.); and a second layer comprising fiberglass (see lower fig.); wherein the second layer is coupled to the carpet backing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Shaw, as such a construction is considered to be within the purview of one of ordinary skill in the art. 
Further, the combination of Ransom, THF and Shaw do not teach the particulars of the second layer comprising fiber, resin and catalyst; wherein the second layer is coupled to the carpet backing; wherein the second layer has an at least substantially uniform thickness of from about 25 mils to about 30 mils.
The publication to Musemeche et al. teaches (see abstract) sound management sheets for use with carpets, especially automotive carpets, having backside coatings that include fiberglass (para. [0071]- “Compositions of this invention may comprise other optional additives such as conventional additives used in polymeric materials including, for example… reinforcing agents such as glass fiber and flakes”), and teach the sheets are formed of resin and catalyst (para. [0042]- “These polyethers can be prepared by ring opening polymerization of various cyclic ethers and by polymerization aldehydes, using various types of catalysts, or by acid or base catalyzed polymerization of an alkylene oxide by itself or by alkoxylation of a starting alcohol or the like.”); wherein the second layer is coupled to the carpet backing (para. [0077]- “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material, or can be extruded or calendered as unsupported film or sheet.”); wherein the second layer has an at least substantially uniform thickness from about 25 mils to about 30 mils (para. [0077]- “Depending upon the equipment used, and the compounding techniques employed, it is possible to extrude a wide range of film thickness, from below 20 mils to above 100 mils. Accordingly, this provides industry with an opportunity to vary the amount of sound deadening to be attained by varying film thickness, density of blends, ratio of filler load to binder, and similar techniques well known in the art.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second fiberglass layer, taught by Shaw with the sound deadening layer, having fiberglass and an at least substantially uniform thickness from about 25 mils to about 30 mils, in view of the teaching of Musemeche et al., in order to improve the sound deadening of the carpet used in the structure of Ransom.
With respect to the limitation “wherein at least two of the four walls are formed from a single, continuous sheet of the composite material; and wherein the single sheet of composite material is coupled to a frame so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”. Ransom teaches the composite material is covered to a frame (col. 3 ll. 3-7: “In one embodiment, side walls 12, roof 14 and base 13 are constructed around a framework (not shown) which may be integral with or separate from fabric or other material forming the side walls 12, roof 14 and base 13”), and the combination of Ransom and THF is considered to teach the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly. 
Ransom does not explicitly teach wherein at least two of the four walls are formed from a single, continuous sheet of the composite material, but Ransom does teach using flexible materials (col. 3, ll. 14-17: “Similarly, the side walls 12, roof 14 and base 13 of enclosure 10 may be manufactured from flexible materials, such as low porosity Dacron, Mylar film, low porosity nylon or coated canvas.”). 
As such, when using flexible materials, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have at least two of the four walls be formed from a single, continuous sheet of the composite material.
It should also be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Lastly, with respect to claim 1, Ransom, THF, Shaw and Musemeche et al. do not teach “wherein at least a portion of the second layer of the composite material protrudes at least partially into the first layer”.
The patent to Bogdany teaches (Fig. 2) a carpet having a first layer comprising carpet having a pile and backing 25-27, an adhesive layer 28 and a second layer 29. As can be seen in figure 2, at least a portion of the second layer of the composite material protrudes at least partially into the first layer, in that the interface between the first layer and the second layer undulates.
Since the combination of Ransom, THF, Shaw and Musemeche et al., particularly Shaw, teaches that a fiber backed carpet, when coupled to a second, backing layer would result in the same structure, as taught by Bogdany, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the combination of Ransom, THF and Shaw and Musemeche et al. would result in at least a portion of the second layer of the composite material protrudes at least partially into the first layer, as taught by Bogdany. Such a protrusion of the second layer into the first layer would occur naturally, as a result of the construction process of the carpet/backing (first layer) coupled to the backing layer (second layer) of the composite carpet material.
With respect to claim 2, as just stated, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have the at least two walls formed from a single sheet of the composite material are disposed opposite one another. ibid.
With respect to claim 7, the combination of Ransom, THF, Shaw and Musemeche et al. is considered to render obvious the claim limitation wherein the second layer of the composite material is at least substantially waterproof, as the claimed structure is met by the prior art combination and Patent Owner has failed to establish what element of the composite material is waterproof- or would define over the combination of prior art.
With respect to claim 8, the combination of Ransom, THF, Shaw and Musemeche et al. is considered to render obvious the claim limitation herein the resin is directly coupled to the carpet backing (see Musemeche et al., para, [0077]: “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material,”).
With respect to claim 9, the combination of Ransom, THF, Shaw and Musemeche et al. does not specifically teach, the claim limitation wherein the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together.
That said, given that the combination of Ransom, THF, Shaw and Musemeche et al. renders obvious all the structure of the recited subject matter, It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together, as such is considered a characteristic of the composite material. Since the combination of Ransom, THF, Shaw and Musemeche et al. renders obvious all the claimed structure, it must therefore have all the claimed characteristics of the claimed structure.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al. and Bogdany, as applied to claim 1 above, and further in view of US 5,033,493 to Senchuck (Senchuck).
The combination of Ransom, THF, Shaw Musemeche et al. and Bogdany do not teach wherein the enclosure is a hunting blind and the roof comprises a gable with an arcuate profile on two sides of the enclosure.
The patent to Senchuck teaches a collapsible utility shack (enclosure) having a roof (figures 1-4) that comprises a gable 40,44,46 with an arcuate profile on two sides of the enclosure.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the roof of Ransom to have a gable with an arcuate profile on two sides of the enclosure, in view of the teaching of Senchuck, as such is considered an obvious choice of mechanical design and a mere matter of aesthetics. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 4, 5, 10, 11, 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al. and Bogdany, as applied to claim 1 above, and further in view of US 2013/0118540 to Hayes (Hayes-cited in 3/6/20 IDS).
The combination of Ransom, THF, Shaw Musemeche et al. and Bogdany do not teach wherein at least one wall formed from the composite material includes an opening there through; wherein the opening is bounded by a flap of composite material on at least one side; a window unit coupled to the at least one wall, wherein the window unit is disposed at least partially within the opening; and wherein the flap of composite material overlaps at least a portion of the window unit (claims 4 and 13), or more broadly, wherein the single sheet of composite material comprises at least one opening there through that is bounded on at least one side by a flap of the composite material (claims 5 and 10).
The publication to Ransom teaches at least one wall formed from the composite material includes an opening 18 there through, a window unit 30 coupled to the at least one wall, wherein the window unit is disposed at least partially within the opening (col. 3, ll. 30-45), but does not teach wherein the opening is bounded by a flap of composite material on at least one side, nor wherein the flap of composite material overlaps at least a portion of the window unit.
The publication to Hayes teaches a hunting blind 100, much like that of Ransom, including an opening 120 there through, a window unit 130 coupled to the at least one wall and Hayes further teaches that the window may be covered by a flap of material (para. [0020]: “To further assist in the reduction of silhouetting, the one or more windows 130 may have adjustable covers that are configured to selectively occlude the window as desired” and para. [0021]: “In yet other embodiments, a plurality of separate windows are positioned at various positions around the exterior of the sidewall structures 120, for example using the adjustable covers discussed above to reduce silhouetting.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the combination of Ransom, THF, Shaw Musemeche et al. and Bogdany with a flap of composite material overlaps at least a portion of the window unit, in view of the teaching of Hayes, in order to reduce silhouetting of the hunter.
With respect to claim 11, as stated above, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have the at least two walls formed from a single sheet of the composite material and are disposed opposite one another. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 15, the combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes is considered to render obvious the claim limitation wherein the second layer of the composite material is at least substantially waterproof, as the claimed structure is met by the prior art combination and Patent Owner has failed to establish what element of the composite material is waterproof- or would define over the combination of prior art.
With respect to claim 16, the combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes is considered to render obvious the claim limitation herein the resin is directly coupled to the carpet backing (see Musemeche et al., para, [0077]: “The blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material,”).
With respect to claim 17, the combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes does not specifically teach, the claim limitation wherein the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together.
That said, given that the combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes render obvious all the structure of the recited subject matter, It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the composite material is flexible enough that substantially no plastic deformation occurs when two ends of a piece of the composite material having a length of eighteen inches and a thickness of thirty mils are touched together, as such is considered a characteristic of the composite material. Since the combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes render obvious all the claimed structure, it must therefore have all the claimed characteristics of the claimed structure.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al. and Bogdany, as applied to claim 1 above, and further in view of US 2004/0022994 to Higgins et al. (Higgins et al.) as evidenced by Composites One (https://www.compositesone.com/product/fiberglass-reinforcements/chopped-strand-mat/).
The combination of Ransom, THF, Shaw Musemeche et al. and Bogdany do not teach “wherein the second layer of the composite material comprises randomly dispersed fibers”.
The patent to Higgins et al. teach a “reinforcement or substrate layer 138 of a woven or nonwoven material” (para. [0170]). Also, Higgins et al. teach that the reinforcement layer 138 can be a fiberglass mat. (“Preferred Embodiment, Example A”, “18. stabilizing reinforcement Fiberglass Mat 2 oz./yd2”; para. [0233]) Further, as evidenced by Composites One, fiberglass mat, also called chopped strand mat, is “short 1.5 to 3 inch lengths and dispersing the cut fibers randomly over a moving belt to form a ‘sheet’ of random fiber mat. A binder is applied to hold the fibers together and the mat is trimmed and rolled. Because of is random fiber orientation, chopped strand mat conforms easily to complex shapes when wet-out with polyester or vinyl ester resins.” See the web page cited.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second layer of the composite material comprise randomly dispersed fibers, as taught by Higgins et al. and evidenced by Composites One, as such is considered a simple substitution of one known element for another to obtain predictable results, especially since Higgins et al. contemplated woven and non-woven fiberglass and fiberglass mat. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes, as applied to claim 10 above, and further in view of US 5,033,493 to Senchuck (Senchuck).
The combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes do not teach wherein the enclosure is a hunting blind and the roof comprises a gable with an arcuate profile on two sides of the enclosure.
The patent to Senchuck teaches a collapsible utility shack (enclosure) having a roof (figures 1-4) that comprises a gable 40,44,46 with an arcuate profile on two sides of the enclosure.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the roof of Ransom to have a gable with an arcuate profile on two sides of the enclosure, in view of the teaching of Senchuck, as such is considered an obvious choice of mechanical design and a mere matter of aesthetics. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes,ayes as applied to claim 10 above, and further in view of US 2004/0022994 to Higgins et al. (Higgins et al.) as evidenced by Composites One (https://www.compositesone.com/product/fiberglass-reinforcements/chopped-strand-mat/).
The combination of Ransom, THF, Shaw, Musemeche et al., Bogdany and Hayes do not teach “wherein the second layer of the composite material comprises randomly dispersed fibers”.
The patent to Higgins et al. teach a “reinforcement or substrate layer 138 of a woven or nonwoven material” (para. [0170]). Also, Higgins et al. teach that the reinforcement layer 138 can be a fiberglass mat. (“Preferred Embodiment, Example A”, “18. stabilizing reinforcement Fiberglass Mat 2 oz./yd2”; para. [0233]) Further, as evidenced by Composites One, fiberglass mat, also called chopped strand mat, is “short 1.5 to 3 inch lengths and dispersing the cut fibers randomly over a moving belt to form a ‘sheet’ of random fiber mat. A binder is applied to hold the fibers together and the mat is trimmed and rolled. Because of is random fiber orientation, chopped strand mat conforms easily to complex shapes when wet-out with polyester or vinyl ester resins.” See the web page cited.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second layer of the composite material comprise randomly dispersed fibers, as taught by Higgins et al. and evidenced by Composites One, as such is considered a simple substitution of one known element for another to obtain predictable results, especially since Higgins et al. contemplated woven and non-woven fiberglass and fiberglass mat. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,040,335 to Ransom (Ransom-cited in 3/6/20 IDS) in combination with Texas Hunting Forum (THF, dated 7/10/12; response by bholt-cited in 3/6/20 IDS) and EcoWorx by SHAW NPL (Shaw-cited in 3/6/20 IDS).
With respect to claim 27, Ransom teaches (figures 1-3)
A method of making an enclosure having a front wall (where door 17 is), a rear wall opposite the front wall  (wall opposite the door), first and second side walls extending from the front wall to the rear wall  (on each side of the door), and a roof 14, the method comprising:
coupling a composite material (col. 3, ll. 3-17) to a frame (col. 3, ll. 3-6).
Ransom does not teach such that a carpet pile of the composite material is facing inwardly and a fiber-reinforced resin layer of the composite material is facing outwardly of the enclosure; and forming at least two of the four walls from a single, continuous sheet of the composite material.
THF discloses a hunting blind having carpeted walls and floor (see response by bholt). Specifically, bholt states “[i]f you carpet the walls and floor that will cut down on a lot of noise”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the walls of Ransom with carpet, in view of the teaching of THF, in order to have reduced the amount of noise transmitted from the interior of the blind to the exterior of the blind.
The publication to Shaw discloses a composite material having a first layer comprising carpet having a pile and a backing (see lower fig.); and a second layer comprising fiberglass (see lower fig.); wherein the second layer is coupled to the carpet backing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the carpet of bholt with a pile and a backing, in view of the teaching of Shaw, as such a construction is considered to be within the purview of one of ordinary skill in the art. 
With respect to the limitation “wherein at least two of the four walls are formed from a single, continuous sheet of the composite material; and wherein the single sheet of composite material is coupled to a frame so that the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly”. Ransom teaches the composite material is covered to a frame (col. 3 ll. 3-7: “In one embodiment, side walls 12, roof 14 and base 13 are constructed around a framework (not shown) which may be integral with or separate from fabric or other material forming the side walls 12, roof 14 and base 13”), and the combination of Ransom and THF is considered to teach the carpet pile faces the interior of the enclosure and the second layer of the composite material faces outwardly. 
Ransom does not explicitly teach wherein at least two of the four walls are formed from a single, continuous sheet of the composite material, but Ransom does teach using flexible materials (col. 3, ll. 14-17: “Similarly, the side walls 12, roof 14 and base 13 of enclosure 10 may be manufactured from flexible materials, such as low porosity Dacron, Mylar film, low porosity nylon or coated canvas.”). 
As such, when using flexible materials, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the walls of the structure of Ransom to have at least two of the four walls be formed from a single, continuous sheet of the composite material.
It should also be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransom, THF and Shaw, as applied to claim 27 above, and further in view of US 2013/0118540 to Hayes (Hayes-cited in 3/6/20 IDS).
The combination of Ransom, THF and Shaw do not teach comprising forming an opening through at least one wall of the composite material, wherein the opening is bounded by a flap of the composite material on at least one side (claim 27), or coupling a window unit to the at least one wall at least partially within the opening, such that the flap of composite material overlaps at least a portion of the window unit (claim 28).
The publication to Ransom teaches at least one wall formed from the composite material includes an opening 18 there through, a window unit 30 coupled to the at least one wall, wherein the window unit is disposed at least partially within the opening (col. 3, ll. 30-45), but does not teach wherein the opening is bounded by a flap of composite material on at least one side, nor wherein the flap of composite material overlaps at least a portion of the window unit.
The publication to Hayes teaches a hunting blind 100, much like that of Ransom, including an opening 120 there through, a window unit 130 coupled to the at least one wall and Hayes further teaches that the window may be covered by a flap of material (para. [0020]: “To further assist in the reduction of silhouetting, the one or more windows 130 may have adjustable covers that are configured to selectively occlude the window as desired” and para. [0021]: “In yet other embodiments, a plurality of separate windows are positioned at various positions around the exterior of the sidewall structures 120, for example using the adjustable covers discussed above to reduce silhouetting.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the combination of Ransom, THF and Shaw with a flap of composite material overlaps at least a portion of the window unit, in view of the teaching of Hayes, in order to reduce silhouetting of the hunter.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Rejection under 35 USC 251
As stated above, claim 27 is now broadened relative to the patented claims, specifically independent claims 1 and 10. Because claim 27 is not considered to be patentable over the prior art, claiming features that are “well known in the prior art”, the recapture rejection remains, albeit under different conditions related to new independent claim 27.

Rejection under 35 USC 103
Patent Owner argues, in pertinent part (page 9):
“Claims 1 and 10 each recite, among other things, “a second layer comprising fiber, resin and catalyst” and “wherein the second layer has an at least substantially uniform thickness of from about 25 mils to about 30 mils.”

The Office acknowledges that Ransom, THF, and Higgins fail to teach or suggest “a second layer comprising fiber, resin and catalyst” of the specific dimensions previously claimed. The Office cites Musemeche as suggesting the dimensions recited in the previously pending claim 1, for example.

Patentee acknowledges that Musemeche states, in paragraph [0077], that “it is possible to extrude a wide range of film thickness, from below 20 mils to above 100 mils.” However, in that same paragraph, Musemeche explains that “[t]he blends of the present invention can readily be extruded onto a substrate, such as automotive carpet, foam, fabric or scrim material, or can be extruded or calendered as unsupported film or sheet.” Thus, the film thickness “from below
20 mils to above 100 mils,” as taught by Musemeche, is extruded onto “a substrate, such as automotive carpet, foam, fabric,” etc. Musemeche’s layer that is “from below 20 mils to above 100 mils” thick does NOT comprise “fiber’, rather it can be extruded, at that thickness, onto fabric. The thickness of the resulting composite layer would be “from below 20 mils to above 100 mils” plus the unknown thickness of the fabric.

Furthermore, as Musemeche states in paragraph [0079], his “barrier layer may then be laminated with the foam or fiber layer, and is often also layered with a carpet.” Thus, Musemeche appears to actually suggest a three-layer construction, with his barrier layer, a separate fiber layer, and then a carpet layer.

Patentee can find no suggestion in Musemeche of “a second layer comprising fiber, resin and catalyst” that “has an at least substantially uniform thickness of from about 25 mils to about 30 mils,” as recited in claims 1 and 10. As such, the proposed combination of references does not teach, suggest, or otherwise render claim 1 or claim 10 obvious.

Claim 10 further recites “wherein the single sheet of composite material comprises at least one opening there through that is bounded on at least one side by a flap of the composite material.”

Musemeche et al. does indeed teach the layer comprises a fiber, as well as the resin and catalyst. See para. [0071] of Musemeche et al., as well as para. [0042]. See the above paragraph 24 in the rejection under 35 USC 103. These recitations were always present in the grounds of rejection.
It is not understood, how Patent Owner can assert that these limitations are not found in the prior art to Musemeche et al.
With respect to Patent Owners allegation, “Musemeche appears to actually suggest a three-layer construction, with his barrier layer, a separate fiber layer, and then a carpet layer”, such is speculation on part of the Patent Owner. This is not what Musemeche explicitly teaches.
With respect to the use of the Composites One document that was used as an evidentiary reference, Patent Owner argues:
“Furthermore, the only date that has been offered for the ‘Composites One’ document is ‘2022’. This is not prior to the filing of the present application, much less the original application, and is therefore not proper prior art. In addition, this 2022 “Composites One” document does not establish any state of the art, as of the proper priority date. Thus, Patentee respectfully contends
that the Office’s proposed reliance on the ‘Composites One’ document is improper, and that such document cannot properly support the present ground of rejection.”
“In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.” See MPEP 2124.

New method claims 27-29
Patent Owner argues that support for the added method claims can be found in “Column 8, line 11, through Column 13, line 34”.
A review of the above passage quoted by Patent Owner does not yield any support for the claimed method of “making an enclosure”. Should there be support for the claimed method, Patent Owner should specifically point out where support for the claim limitations is found. A broad recitation of 5+ columns of text is not specific enough for the examiner to locate where the claim terminology is supported.
With respect to claims 27-29 not being subject to recapture, as stated above, “On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.” See MPEP 1412.02(II)(C).

Conclusion
Claims 1-17 and 27-29 are REJECTED.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900



Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/				and 	/GAS/
		Russell D. Stormer			Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993